Title: To John Adams from Jonathan Williams, 24 April 1779
From: Williams, Jonathan
To: Adams, John


     
      Dear Sir
      Nantes April 24. 1779
     
     I am sorry this Town has fewer Charms for you than a Ship of War,— You surely will have enough of the Sea on your Passage and methinks the Shore, now Nature is putting on her most agreeable Dress, is capable of giving you more pleasure. If you think the Situation of my House pleasant enough, you may be as compleatly Commander of it as you can be of any Frigate in the Service.
     You may remember I mentioned to you how far I had interested myself for the Officers who came over in the Flagg. I inclose Doctor Franklins Answer, and one of them comes to you to lay before you how far they necessarily require releif. The next Step I think should be to let them go on board Ship directly to avoid any further Expence. But of this you are the best Judge.
     Remember me to Jack. I am very respectfully & sincerely Dear Sir Your most obedt. Servt
     
      Jona. Williams J.
     
     
     
      The Post to day brings nothing certain, as there are some Paragraphs which if true are favourable to us, I send you the Courier de l’Europe. Please to return it after perusal.
     
    